DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: turbulent processor in claim 11.  Examiner notes that a turbulent processor is also recited in claims 1 and 17, but it is immediately disclosed in those claims as comprising specific structure i.e. a shear blender which would obviate a 112(f) interpretation for that claim.  Claim 11 does not recite specific structure and necessitates a 112(f) interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification at [0030] makes clear that the turbulent processor can include inline mixing structures, or one or more pumps or related structures including ring pumps, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites the limitation "additional shear blender" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11, to which it depends, does not require a first shear blender, such that recitation of an additional shear blender lacks antecedent basis.
Claim Objections
The term “grade a” in claim 16 as written appears confusing, as the label “a” may be misread as the article “a.”  Examiner suggests using clearer formatting e.g. capitalizing (“grade A” and “grade B”), using quotation marks, or otherwise adjusting the formatting of the claim language so that the labels, most particularly the term “grade a,” are more clearly read as descriptors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblatt et al (US PGPub 2014/0258153 A1) in view of Levitt et al (US PGPub 2020/0230430 A1).
	With respect to claim 11, Rosenblatt teaches a process for extracting botanicals from plant material [Abs] which includes mixing the plant material in a hopper (vat) with a solvent (water) to form a slurry (agitating the mixture), filtering the water through at least two filters of increasingly fine mesh (a series of five progressively smaller mesh screens), and recovering botanicals (they may pass through at minimum the first screen as well as subsequent screens, being collected on the second-through-fifth screens) [0089-0096].
	Rosenblatt essentially differs from the instant claim in that, while Rosenblatt teaches agitating, Rosenblatt is silent to processing in a turbulent processor (which, as discussed above, may include inline processors and/or pumps of various construction, or equivalents thereof).
	However, Levitt teaches a process for efficiently separating materials of interest from plant biomass by continuous filtration with an inline filtration device [Abs] e.g. to separate trichomes, and a system with an annular filter and a rotating cleaning/distributor section [0006], and surfaces of various flow guiding features in the device may include modifications such as bumps, ridges, or divots to ensure that flow in the device is turbulent, therefore ensuring that materials remain suspended [0125].  The filter is useful to enhance recovery of useful plant parts such as trichomes and lupulins [0143].
	It would have been obvious to one of ordinary skill in the art to modify Rosenblatt’s taught process to feature a filtration process such as that taught by Levitt to enhance separation of plant parts.  Given the broadest reasonable interpretation, the device taught by Rosenblatt may represent a turbulent processor because it may represent e.g. an inline pumping (distribution) or processing device, and it may specifically include features to ensure turbulent flow at least at points.
	With respect to claim 13, providing an additional pump to drive flow from e.g. the turbulent filter as suggested by Levitt would have been obvious.  See MPEP 2144.04 VI.B; duplication of parts e.g. provision of additional pumps providing their well known and expected function of moving fluid or slurry would have been obvious to one of ordinary skill in the art, particularly when employing a flow-based separation such as a filtration step as in Rosenblatt.
	With respect to claim 14, both Rosenblatt and Levitt teach that cannabis may be the plant of interest, and that cannabinoids e.g. THC or CBD may be the product of interest.  Levitt further teaches that the slurry fed into the device may include water and other solvents, and suggests that ethanol is an example of a solvent useful for an extraction step [0009-0010], such that use of ethanol or ethanol and water would at least have been obvious in Rosenblatt’s taught process.  Rosenblatt further teaches drying of the separated product to remove solvent [0100-0102].
	With respect to claim 16, as best understood and absent clarification of the required components for a grade A tincture and grade B tincture, such limitations would be satisfied at least when ethanol is included in the solvent, as Rosenblatt teaches separating components in a first screen and second screen (which may satisfy the broadest reasonable interpretation of a separator).  Provision of an additional pump to feed the screens would have been obvious to one of ordinary skill in the art as a well known means of moving fluid, and may be considered a necessary element for removing the feed from the upstream vat at minimum.

Allowable Subject Matter
Claims 1-10 and 17-20 are allowed.
Further, claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is represented by Rosenblatt and Levitt, discussed above, and by Seckel (US PGPub 2017/0319009 A1), discussed in the prosecution history of the parent application, 16/833,573.  The prior art alone or in combination does not teach or fairly suggest the use of a shear blender or liquid ring pump in the manner required by the instant claims, i.e. in wet processing a plant material or slurry before filtering in an extraction process.  Seckel teaches plant grinders which may represent shear blenders, but makes explicitly clear that they are designed for dry processing, and one of ordinary skill in the art would not have a reasonable expectation of success in applying them in a wet process to treat a slurry in the manner claimed.  As such, the invention of claims 1-10, 12, 15, and 17-20 are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777